DETAILED ACTION
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Response to Amendment
Applicants’ amendment filed 11/15/2021 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art of record.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  

Allowable Subject Matter
Claims 9-23 and 25-29 are hereby allowed.
The Examiner's Reasons for Allowance regarding claims 9-20 are given in the previous Office Actions. 
Regarding claim 21, the prior art fails to disclose and would not have rendered obvious: 
etching the substrate with a first patterning process to form a first region of the first opening extending to a first depth, the first region comprising a first plurality of scallops, each of the scallops of the first plurality of scallops having a second depth in a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





 
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898